FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   August 11, 2015
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 MICHAEL FRANCIS MAXSWEEN,

              Petitioner - Appellant,

 v.                                                      No. 14-1489
                                                (D.C. No. 1:14-CV-00166-LTB)
 MICHAEL MILLER, Superintendent,                           (D. Colo.)
 Crowley County Correctional Facility;
 THE ATTORNEY GENERAL FOR
 THE STATE OF COLORADO,

              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      Petitioner Michael Maxsween seeks a certificate of appealability to appeal

the district court’s denial of his § 2254 habeas petition.

      In 2002, a Colorado jury found Petitioner guilty of three charges related to

sexual assault on a child. On appeal, a Colorado appellate court affirmed his

convictions but remanded for resentencing. The transcript of Petitioner’s May

2005 resentencing hearing indicates he was not advised of his right to appeal the


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
resentencing decision. Petitioner did not file an appeal after his new sentences

were imposed.

      Between 2006 and 2013, Petitioner filed various motions and documents in

the Colorado state courts. In a successive motion for state postconviction relief

which Petitioner filed in 2011, he argued, among other things, that he was entitled

to relief based on the resentencing court’s failure to advise him of his right to

appeal from the resentencing decision. This argument, like all of Petitioner’s

other arguments, was rejected by the state court.

      In January 2014, Petitioner filed the instant federal habeas petition, in

which he raised numerous claims for relief, including claims of ineffective

assistance of counsel, due process violations, double jeopardy issues,

prosecutorial misconduct, and erroneous jury instructions and verdict forms. He

did not raise a claim for relief based on the resentencing court’s failure to advise

him of his right to appeal.

      Respondents filed a motion arguing Petitioner’s federal habeas action was

untimely under the one-year statute of limitations for such actions pursuant to 28

U.S.C. § 2244(d). In response, Petitioner contended his habeas petition was not

time-barred because the resentencing court failed to advise him of his right to

appeal and thus his time for filing an appeal had never commenced and his

judgment of conviction had not yet become final. He did not raise any other

arguments to contest the untimeliness of his habeas petition.

                                         -2-
      In a fifteen-page opinion, the district court addressed Petitioner’s

arguments and concluded that the state resentencing court’s failure to advise

Petitioner of his right to appeal did not render his federal habeas petition timely

or entitle him to equitable relief. The district court accordingly dismissed the

habeas petition as time-barred.

      In his request for a certificate of appealability, Petitioner first contends the

district court erred in failing to inform Petitioner he might be able to seek a stay

of his federal habeas petition, then attempt to file an out-of-time appeal with the

state court. However, we are not persuaded the district court committed

reversible error in failing to sua sponte inform Petitioner of possible avenues of

relief he could arguably have pursued under the circumstances of this case.

Petitioner also argues that the district court should have remanded the case to the

state court and instructed the state court to grant Petitioner an out-of-time appeal

from his 2005 resentencing. However, particularly in light of the fact that

Petitioner raised this issue only as a means to escape the time-bar and not as a

separate claim for habeas relief, we are not persuaded that reasonable jurists

would debate whether the district court committed reversible error in the way it

handled this case.

      Finally, Petitioner argues the statute of limitations began to run not in

2005, as the district court found, but in 2009. However, his arguments on this

point were not raised before the district court, and we therefore will not consider

                                          -3-
them on appeal.

      Petitioner has also filed with this court a motion for a stay of federal

proceedings so that he may go back to the state court and seek to file an out-of-

time appeal of the 2005 resentencing. However, as the district court noted in

December 2014, nothing about this federal proceeding prevents Petitioner from

pursuing his state court remedies with respect to this issue, and Petitioner could

have sought such relief at any point while this appeal was pending. Despite

knowing of his right to an appeal since at least 2011, Petitioner has still not filed

a motion to file an out-of-time-appeal in the state court. Under all of the

circumstances of this case, we are not persuaded that a stay is warranted.

      For the foregoing reasons, we conclude reasonable jurists would not debate

the district court’s dismissal of the habeas petition as time-barred. We therefore

DENY Petitioner’s request for a certificate of appealability and DISMISS the

appeal. Petitioner’s motion for a stay is DENIED. We GRANT Petitioner’s

motion to proceed in forma pauperis on appeal.


                                                ENTERED FOR THE COURT



                                                Monroe G. McKay
                                                Circuit Judge




                                          -4-